                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


DUKE ENERGY CAROLINAS, LLC,                           Civil Action No. 3:19-cv-515-MOC-DSC

       Plaintiff and Counterdefendant,
                                                       STIPULATION AND ORDER
         vs.                                        GOVERNING THE PROTOCOL FOR
                                                   CONDUCTING REMOTE DEPOSITIONS
NTE CAROLINAS II, LLC, NTE                         AND FOR THE CONFIDENTIALITY OF
CAROLINAS II HOLDINGS, LLC AND NTE                     DEPOSITION TRANSCRIPTS
ENERGY, LLC,

       Defendants and Counterplaintiffs.

         WHEREAS, the parties (the “Parties”) to the above-captioned action (the “Litigation”) are

engaged in discovery proceedings, which include taking depositions;

         WHEREAS, pursuant to Federal Rule of Civil Procedure 30(b)(4), the Parties stipulate

that certain depositions may be conducted remotely;

         WHEREAS, the Parties anticipate that certain portions of the deposition testimony will

contain “Confidential” or “Confidential – Attorneys’ Eyes Only” information, as those terms are

defined in the Stipulated Protective Order on Confidentiality dated December 22, 2020 (Dkt. No.

49) and the Supplemental Protective Order dated February 3, 2021 (Dkt. No. 57) (hereinafter,

“Confidential Information” or “AEO Information”), respectively.

         IT IS HEREBY STIPULATED AND AGREED by the Parties hereto, through their

undersigned counsel, subject to the approval of the Court, that this Stipulation and [Proposed]

Order Governing the Protocol for Conducting Remote Depositions and for the Confidentiality of

Deposition Transcripts (“Order”) will govern the protocol for conducting depositions in this

Litigation:




118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 1 of 7
A.       Remote Deposition Protocol

         1.    The Parties shall determine with reasonable advance notice whether any

depositions of parties, or any non-party deponent, shall be conducted remotely using

videoconference technology.

         2.    In the event that a deponent or party wishes to have their counsel present in person

during a deposition, the deponent or his or her counsel, shall provide all counsel with notice of this

fact and the identity of that counsel who will attend the deposition at least four business days before

the deposition. In that event, any other counsel of record may also attend the deposition in person,

subject to any COVID-19 related restrictions or protocols in place at the time of the deposition.

Any person who is present in the room where the deponent is located shall state his or her

appearance for the record and be visible to those participating in the deposition remotely at all

times unless otherwise agreed to by the parties.

         3.    The Party that notices a deposition (“Noticing Party”) shall be responsible for

engaging a service provider to provide court reporting, videoconference and remote deposition

services (the “Service Provider”) and shall be responsible for procuring a written transcript and, to

the extent ordered by the Noticing Party, a video record of the remote deposition.

         4.    The Noticing Party shall provide the Service Provider with a copy of this Remote

Deposition Protocol.

         5.    The Parties agree that video-recorded remote depositions undertaken pursuant to

this Order may be used at a trial or hearing to the same extent that an in-person deposition may be

used at trial or hearing, and the Parties agree not to object to the use of these video recordings on

the basis that the deposition was taking remotely. The Parties reserve all other objections to the

use of any deposition testimony at trial.



                                                   2
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 2 of 7
         6.    The Parties agree that the deponent, counsel taking the deposition, and counsel

defending the deposition, as well as any other counsel making an on-record statement, shall be

visible to all other participants and their statements shall be audible to all participants. The goal

of this provision is to ensure a complete video and stenographic record of the deposition. In

addition, all individuals who attend the deposition should strive to ensure that their environment

is free from noise and distractions.

         7.    The Parties stipulate that the court reporter provided by the Service Provider shall

be deemed an “Officer” as defined by Fed. R. Civ. P. 28(a)(2) and shall be permitted to administer

the oath to the deponent.

         8.    The Parties agree to work collaboratively and in good faith with the Service

Provider, the deponent, and the deponent’s counsel (if a non-party) to address and troubleshoot

any technical (including audio or video) issues that may arise before or during a deposition. This

provision shall not be interpreted to compel any Party to proceed with a deposition made unduly

difficult due to technical issues including, without limitation, any inability of the deponent, counsel

for the deponent or the Parties, or the court reporter/videographer, to see, hear, or understand each

other. The Parties agree that any deposition adjourned due to technical problems that cannot be

resolved within a reasonable time will be rescheduled at a mutually convenient date and time. In

such circumstance, on-record time lost due to technical problems shall not count against the 7-

hour limit set forth in Fed. R. Civ. P. 30(d)(1).

         9.    The Parties agree that this Order applies to remote depositions of non-parties under

Fed. R. Civ. P. 45. The Noticing Party shall provide this Order to any non-party deponent or

his/her counsel at least five business days prior to the date of the non-party deponent’s deposition.

         10.   The Parties agree that any of the following methods for administering exhibits may

be employed during a remote deposition, or a combination of one or more methods:

                                                    3
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 3 of 7
         (i)    The Noticing Party may choose to mail or courier physical copies of documents

                that may be introduced as exhibits during the deposition to the deponent, the

                deponent’s counsel (if any), the other Party’s counsel, and the Service Provider. In

                that event, that Noticing Party shall provide notice prior to mailing or couriering

                the documents and shall provide tracking information for the package. Such

                documents shall be delivered by 11:00 pm local time for the deponent on the

                business day before the deposition. Counsel for the deponent, the other Party’s

                counsel, and the court reporter shall provide confirmation of receipt to the Noticing

                Party. If physical copies are mailed, every recipient of a mailed package shall not

                review the contents of the package until the deposition begins and only when

                directed to do so by the counsel taking the deposition. This same procedure shall

                apply to any physical copies of documents any other counsel intends to use for

                examining the deponent.

         (ii)   The Noticing Party may choose to send a compressed .zip file or online file-transfer

                protocol of the documents that may be used during the deposition via electronic

                mail to the deponent, the deponent’s counsel, the other Party’s counsel, and the

                Service Provider. The .zip file shall be delivered by 11:00 pm ET the business day

                before the deposition. Counsel for the deponent, the other Party’s counsel, and the

                court reporter shall provide confirmation of receipt to the Noticing Party. The .zip

                file shall be password protected, and counsel taking the deposition shall supply the

                password via electronic email immediately prior to the commencement of the

                deposition. Every recipient of a .zip file shall not open the .zip file until the

                deposition begins and when directed to do so by the counsel taking the deposition.

                The parties may modify these procedures by mutual agreement and reserve their

                                                  4
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 4 of 7
                 rights to seek reasonable modifications of these procedures as appropriate in

                 individual circumstances.

         (iii)   The Noticing Party may choose to introduce exhibits electronically by uploading

                 the exhibits to a Microsoft SharePoint site, Veritext Exhibit Share site, or other

                 electronic platform for sharing documents provided by the Service Provider or the

                 Noticing Party, or as otherwise agreed. The Parties will have access to the

                 SharePoint site or other electronic platform for sharing documents via a link

                 distributed by the Service Provider to counsel for the Parties and the deponent in

                 advance of the deposition. The Parties may upload all exhibits to the SharePoint

                 share file site or other electronic platform for sharing documents at one time, or

                 individually as they are introduced. The deponent shall refer to the exhibits on his

                 or her own screen. If an exhibit constitutes only part of a document, deposing

                 counsel must provide the deponent access to the entire document (i.e., the entire

                 document available to deposing counsel) upon request by the deponent. The

                 Reporter or the Party introducing the exhibit shall mark the exhibit with an

                 electronic label, at which point the exhibit shall become part of the official

                 deposition record.

B.       Confidentiality of Deposition Transcripts

         1.      Those portions of transcripts of depositions or other pre-trial testimony taken in this

action that a party in good faith believes contains Confidential Information or AEO Information

may be given the protections under the Stipulated Protective Order on Confidentiality dated

December 22, 2020 (Dkt. No. 49) or the Supplemental Protective Order dated February 3, 2021

(Dkt. No. 57) by (i) a statement on the record, by counsel, at the time of such disclosure, or (ii) by

written notice, sent by counsel, to all parties within fifteen days after receiving the transcript

                                                   5
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 5 of 7
thereof. In both of the foregoing instances, the designating party shall direct the court reporter that

the appropriate confidentiality legend be affixed to the first page all portions of the original and all

copies of the transcript containing any Confidential Information or AEO Information designated

by such counsel.

         2.     During the first fifteen days following the receipt of a transcript, the entire transcript

shall be treated as AEO Information. Thereafter, and after the designating party reports to the

Service Provider which portions of the transcript, if any, shall be deemed Confidential Information

or AEO Information, the remainder of the transcript not so designated may be used for any purpose,

including in any filings in this Litigation.

         3.     All challenges to any designation of deposition transcripts as Confidential

Information or AEO Information shall be resolved in the same manner as set forth in the Stipulated

Protective Order on Confidentiality dated December 22, 2020 (Dkt. No. 49) and the Supplemental

Protective Order dated February 3, 2021 (Dkt. No. 57).

         SO ORDERED.
                                     Signed: August 10, 2021




                                                               Respectfully Submitted,


Dated: August 10, 2021                                         /s/ Mary K. Grob
                                                               Mary K. Grob, NC Bar No. 49240
                                                               Jason D. Evans, NC Bar No. 27808
                                                               mary.grob@troutman.com
                                                               jason.evans@troutman.com
                                                               TROUTMAN PEPPER HAMILTON
                                                               SANDERS LLP
                                                               301 S. College Street, 34th Floor
                                                               Charlotte, North Carolina 28202
                                                               Phone: (704) 916-1507

                                                    6
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 6 of 7
                                              Douglas G. Green, pro hac vice
                                              dgreen@steptoe.com
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036
                                              Phone: (202) 429-6212
                                              Attorneys for Plaintiff-
                                              Counterdefendant

                                              /s/ Andrew H. Reynard
                                              John F. Baughman, pro hac vice
                                              jbaughman@jfblegal.com
                                              Andrew H. Reynard, pro hac vice
                                              areynard@jfblegal.com
                                              JFB LEGAL, PLLC
                                              500 East Main Street, Suite 1400
                                              Norfolk, VA 23510
                                              (347) 241-6347
                                              Marguerite S. Willis, NC Bar No. 8045
                                              MWillis@nexsenpruet.com
                                              Kirsten E. Small, NC Bar No. 37057
                                              KSmall@nexsenpruet.com
                                              NEXSEN PRUET, PLLC
                                              104 South Main Street, Suite 900
                                              Greenville, SC 29601
                                              (864) 282-1112
                                              Attorneys for Defendants-
                                              Counterplaintiffs




                                       7
118462424v1
       Case 3:19-cv-00515-MOC-DSC Document 71 Filed 08/10/21 Page 7 of 7
